Citation Nr: 0201854	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  01-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Human Immunodeficiency 
Virus (HIV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1991 to September 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an appeal of a rating decision rendered in May 
2001 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In January 2002 the 
Board issued a final opinion in this appeal which was 
subsequently vacated.  Additional evidence, in the form of an 
expert medical opinion, was acquired by the Board and to 
which the veteran, through his representative, responded in 
February 2002.  See 38 U.S.C.A. § 7109(c) (West 1991); 
38 C.F.R. § 20.903 (2001).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  HIV is first shown, by means of clinical testing, in 
August 2000, approximately eight years following the 
veteran's separation from active service.

3.  The evidence demonstrates that HIV, initially manifested 
post service, is related to the veteran's period of active 
service.


CONCLUSION OF LAW

HIV was incurred during active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim. See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In this case, 
the Board finds that the VA has met its duty to advise and 
notify the veteran in this case.  Specifically, the appellant 
was advised and notified of the VCAA provisions and the 
evidence necessary to establish service connection for HIV in 
the Statement of the Case (SOC) issued in October 2001.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for service connection 
for HIV have been properly developed and that all relevant 
evidence needed for an equitable resolution of this issue on 
appeal have been identified and obtained by the RO.  
Specifically, the RO sought and obtained the veteran's 
service medical records, including HIV test results from 
enlistment physical and results from HIV test administered 
six months prior to veteran's discharge from active duty, and 
associated with his claims folder letters from two VA doctors 
and two private doctors.  The Board has not been made aware 
of any additional evidence that is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding development of evidence is required and the 
duty to assist the veteran has been satisfied.  VCAA, 38 
U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

II.  Service Connection for HIV

The veteran contends, essentially, that he has HIV (and AIDS) 
as a result of his active service, and that service 
connection should therefore be awarded.  In particular, the 
veteran alleges that he contracted HIV while in service, 
apparently as a consequence of unprotected sex.  After a 
complete and thorough review of the current record, the Board 
finds that the evidence supports his contention, and that his 
claim succeeds.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Establishing service connection for a particular disability 
that has not been clearly shown in service requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

The veteran's service medical records do not indicate that 
HIV was diagnosed during his period of active service.  The 
report of his April 1991 service entrance examination shows 
that he tested negative for HIV; likewise, he tested negative 
for HIV in March 1992.  The report of his separation 
examination, dated in September 1992, does not reflect that 
he underwent HIV testing, but also does not note the presence 
of HIV or of any medical problems that have been considered 
to denote the presence of HIV.  The medical evidence first 
demonstrates the presence of HIV in August 2000 and of a 
diagnosis of AIDS in September 2000.

As a diagnosis of HIV is not shown in his service medical 
records and not shown until approximately eight years after 
separation from service, the question before the Board is 
whether the current presence of a HIV (and AIDS) is related 
to the veteran's service, such that service connection could 
be assigned.  See 38 C.F.R. § 3.303(d)(2001).  An opinion 
letter from VA physician Mark M. Huycke, Chief, Medical 
Service (111) states the following in regards to the 
veteran's present claim:

I have reviewed records concerning a 
claim for service connection due to HIV 
infection diagnosed in 2000, but 
allegedly acquired prior to separation in 
September 1992 from active duty.  Of 
note, a negative blood test for HIV was 
obtained in March 1992, but none 
thereafter until the diagnosis of HIV 
infection and AIDS was established in 
August and September 2000.  The apparent 
risk factor for HIV infection was 
heterosexual contact with prostitutes in 
the Philippines.  Although file summaries 
specifically mention no apparent medical 
illness prior to or at the time of 
separation from service, I note a 
diagnosis of major depressive illness 
that was made during the summer of 1992.  
In addition, an intake evaluation on 
19SEP92 by James R. Gelschlager, Psy.D., 
Indian Harbor Beach, FL, noted complaints 
of "fatigue, headache[,] sore throat, 
night sweats, muscle aches, and swollen 
lymph nodes.  He has had these symptoms 
for the past month with no medical 
consultation."  HIV testing was 
recommended, but apparently never 
performed.

Given the appellant's presentation in 
2000 with a CD4 cell count of 10 cells 
per microliter and consideration that the 
usual time for progression of HIV 
infection to AIDS is 8-10 years, the 
constitutional symptoms documented by Dr. 
Geslchlager and the nearly concurrent 
diagnosis of major depression are 
entirely consistent with the acute 
retroviral syndrome (see Kahn J. O. and 
B.D. Walker.  Acute human 
immunodeficiency virus type 1 infection. 
N Engl J Med 339:33-39, 1998)(sic).  
Routine testing at the time of separation 
would not have been of help in 
establishing this diagnosis since >90% of 
patients who have the acute retroviral 
syndrome are negative for HIV antibody.  
This is due to insufficient time having 
yet passed for detectable antibody to 
develop.

In my opinion, the evidence indicates the 
appellants acquired HIV infection while 
in service.

The VA physician, after a complete review of the veteran's 
medical records, unequivocally states that the veteran's 
present manifestation of HIV (and AIDS) was acquired in 
service.  Therefore, the Board finds that the veteran has a 
current disease that was contracted during service for which 
service connection may be granted.  See 38 U.S.C.A. 
§ 3.303(d)(2001).  As such, the veteran's claim for service 
connection for HIV (and AIDS) succeeds.


ORDER

Service connection for HIV is granted.




		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

